Citation Nr: 0104600	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  96-16 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
medial meniscectomy, right knee, currently evaluated at 30 
percent disabling.

2.  Entitlement to an increased evaluation for post-phlebitic 
syndrome, right lower extremity, currently evaluated at 10 
percent disabling.

3.  Entitlement to service connection for post-phlebitic 
syndrome, left lower extremity secondary to service-connected 
post-phlebitic syndrome, right lower extremity.

4.  Entitlement to service connection for the residuals of a 
cerebral infarct secondary to service-connected post-
phlebitic syndrome, right lower extremity.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Linda Anne Howell, Counsel


INTRODUCTION

The veteran was a member of the National Guard from August 
1953 to September 1962 and from April 1975 to November 1978, 
including a period of active duty for training (ACDUTRA) from 
June 11, 1977, to June 25, 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the issues currently on appeal.  In 
June 1998, the Board remanded several of the issues to the RO 
for further development.  The requested developments have 
been accomplished and the case is now ready for appellate 
review.  Moreover, while the claims were on appeal, the 
veteran perfected a claim for the residuals of a cerebral 
vascular accident and that will be addressed in this 
decision.  Finally, after a review of the file, the Board 
finds that an additional remand is necessary with respect to 
the claim for a total rating based on individual 
unemployability.



FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran's right knee disorder is currently manifested 
by subjective complaints of pain and limitation of motion.  
The degree of right knee impairment is severe.

3.  The veteran has degenerative joint disease right knee 
arthritis which results in pain and decreased of right knee 
flexion to 75 degrees and extension to 10 degrees.

4.  For the period prior to January 1998, the veteran's right 
leg post-phlebitic syndrome was manifested by subjective 
complaints of pain and swelling and objective findings of 
edema, discoloration, and ulcerations.  There was no evidence 
of board-like swelling.   

5.  The veteran's right leg post-phlebitic syndrome 
disability is currently manifested by board-like edema and 
constant pain.  

6.  The veteran has not submitted evidence of a medical nexus 
between his currently-diagnosed left leg post-phlebitic 
syndrome and his service-connected right leg post-phlebitic 
syndrome.

7.  The veteran has not submitted evidence of a medical nexus 
between his currently-diagnosed status-post cerebral infarct 
and his service-connected post-phlebitic syndrome, right 
lower extremity.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation higher 
than 30 percent for residuals of medial meniscectomy, right 
knee, are not met.  38 U.S.C.A. § 1155, (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 
5256, 5257, 5258, 5259, 5260, 5261 (2000).

2.  A separate schedular evaluation of 10 percent, but not in 
excess thereof, for arthritis of the right knee is warranted.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 
5003, 5010, 5256, 5257, 5258, 5259, 5260, 5261 (2000); 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997). 

3.  The criteria for a 60 percent evaluation for post-
phlebitic syndrome, right lower extremity, have been met for 
the period prior to January 1998 under the pre-amendment; and 
to a degree of 100 percent under the post-amendment 
regulations in effect after January 1998.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.104, DC 7121 (1997) (2000).

4.  The claim for entitlement to service connection for post-
phlebitic syndrome, left lower extremity secondary to 
service-connected post-phlebitic syndrome, right lower 
extremity, is denied.  38 C.F.R. § 3.310 (2000); Allen v, 
Brown, 7 Vet. App. 439 (1995).

5.  The claim for entitlement to service connection for the 
residuals of a cerebral infarct secondary to service-
connected post-phlebitic syndrome, right lower extremity, is 
denied.  38 C.F.R. § 3.310 (2000); Allen v, Brown, 7 Vet. 
App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the time this case was in appellate status, a new law 
was passed.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.).  This law provides some notice 
requirements as well as other requirements that the VA has in 
developing claims.  In this case appropriate notice has been 
given, examinations have been conducted as needed, and with 
the exception of all by the total rating issue, the Board may 
proceed without prejudice to the appellant.

With respect to the veteran's claims for higher evaluation 
ratings, disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(2000).  However, the Board will consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2000).  

With respect to the veteran's claims for service-connection, 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2000).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2000).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303(d) (2000).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Finally, 
service connection is warranted for a disability which is 
aggravated by, proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (2000).  Any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, should also 
be compensated.  Allen  v. Brown, 7 Vet. App. 439 (1995).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id. 

I.  Entitlement to an Increased Evaluation for Residuals of 
Medial Meniscectomy, Right Knee

In addition to the regulations cited above, the VA General 
Counsel recently issued a precedential opinion (VAOPGCPREC 
23-97) holding that a claimant who has arthritis and 
instability of the knee may be rated separately under DCs 
5010 and 5257, while cautioning that any such separate rating 
must be based on additional disabling symptomatology.  In 
determining whether additional disability exists, for 
purposes of a separate rating, the veteran must meet, at 
minimum, the criteria for a noncompensable rating under 
either of those codes.  Cf. Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  With these considerations in mind, the Board 
will address the merits of the claim at issue.

The RO has rated the veteran's right knee disability under DC 
5257.  The Board will also consider DCs 5003, 5010, 5256, 
5258, 5259, 5260, and 5261 for degenerative arthritis, knee 
ankylosis, dislocation and removal of semilunar cartilage, 
and limitation of motion.  Arthritis due to trauma under DC 
5010 substantiated by X-ray findings is rated as degenerative 
arthritis under 5003.  Under DC 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate DC, a rating 
of 10 percent is warranted for each major joint or groups of 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  38 C.F.R. § 4.71a, DC 5300 (2000).

Under DC 5256, favorable ankylosis of the knee, in full 
extension or in slight flexion between 0 degrees and 10 
degrees, warrants a 30 percent evaluation; ankylosis in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation; ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation; and 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warrants a 60 percent evaluation.  Under DC 
5257, when there is impairment of the knee, including 
recurrent subluxation or lateral instability, a 10 percent 
evaluation will be assigned where the disability is slight; a 
20 percent will be assigned for moderate disability; and 30 
percent warranted for severe disability.  

Under DC 5258, an evaluation of 20 percent is assigned where 
the semilunar cartilage is dislocated, with frequent episodes 
of locking, pain, and effusion.  Under DC 5259, a 10 percent 
evaluation is assigned for removal of the semilunar 
cartilage, symptomatic.  Limitations of flexion under DC 5260 
are assigned a 10 percent evaluation when flexion is limited 
to 45 degrees; and a 20 percent evaluation when flexion is 
limited to 30 degrees.  A 30 percent evaluation is assigned 
under this code when flexion is limited to 15 degrees.  
Limitations of extension under DC 5261 are assigned a 10 
percent evaluation when extension is limited to 10 degrees; 
and a 20 percent evaluation when extension is limited to 15 
degrees.  A 30 percent evaluation is assigned under this code 
when extension is limited to 20 degrees. 

In the most recent February 2000 VA examination report, the 
veteran was noted to be in a wheelchair secondary to 
bilateral phlebitic syndrome.  He reported, among other 
things, pain in the right knee for which he took medication.  
Physical examination reflected that motion was limited to 10 
degrees of full extension and flexion to 75 degrees (normal 
reported as 0 degrees extension and 45 degrees flexion).  
Additional passive flexion was not possible secondary to 
pain.  The examiner reflected that stability was difficult to 
ascertain secondary to the veteran's being unable to fully 
comply with procedures for assessment due to his inability to 
bend his knee properly.  Assessment of motor strength was 
unable to be accomplished due to the veteran's inability to 
stand or to resist again pressure secondary to the pain in 
his lower extremities from post-phlebitic syndrome.  The 
clinical impression was degenerative joint disease of the 
right knee.  

Similarly, an October 1998 VA joints examination report 
showed limitation of motion and complaints of pain with 
quadriceps atrophy.  There was no evidence of retropatellar 
crepitation, swelling, or effusion at that time.  X-rays 
reportedly showed moderate narrowing of the articular 
cartilage in the medial component with small osteophytes 
medially.  The clinical impression was moderate 
osteoarthritis of the right knee.  This evidence is 
consistent with the veteran's testimony that his knee was 
unstable, a reported burning and stinging sensation, and 
limitation of motion.  He reported that he took pain 
medication but that the pain was always present.

It is the conclusion of the Board, after reviewing the most 
recent findings, that a greater than 30 percent evaluation 
under DC 5257 is not warranted.  Significantly, a 30 percent 
evaluation under DC 5257 contemplates a severe knee 
impairment and is the highest schedular evaluation available 
under this code.  Therefore, a higher than 30 percent rating 
would not be available under this code regardless of the 
severity of the right knee disability.  In considering 
additional diagnostic codes, the Board finds, that DCs 5258 
and 5259 do not provide for a rating above 30 percent.  
Therefore, a disability evaluation in excess of 30 percent is 
not for application under either of these codes.

However, when the medical evidence is evaluated under the 
VA's Schedule for Rating Disabilities, it is apparent that, 
in addition to the 30 percent evaluation available under DC 
5257 for lateral instability, the veteran is entitled to a 
separate compensable rating for arthritis.  Specifically, the 
Board notes that the veteran's degenerative arthritis is to 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint or joints involved 
(DC 5200 etc.); in this case, DCs 5256, 5260, and 5261.  In 
evaluating the right knee disability, the Board notes that 
the recent clinical findings do not disclose that he has any 
ankylosis of the knee.  Ankylosis is defined as stiffening or 
fixation of a joint.  Therefore, the Board can find no basis 
to grant the veteran a higher evaluation under DC 5256.  

Nonetheless, the veteran is entitled to a 10 percent rating, 
but no more, for arthritis associated with limitation of 
extension under DC 5261.  Specifically, the most recent VA 
examination, which reflects the worse range of motion of the 
veteran's right knee over time, reflects limitation of 
extension to 10 degrees, which would support a rating of an 
additional 10 percent.  Because extension was reported to be 
limited to 10 degrees only, there is no basis for a higher 
rating under DC 5261.  Similarly, limitation of flexion of 
the right knee does not give rise to a higher than 10 percent 
evaluation under DC 5260 as flexion of the right knee was 
noted to be to 75 degrees.  Therefore, there is no basis for 
a higher disability evaluation based on limitation of motion 
under DC 5260.  Therefore, a separate 10 percent evaluation 
is warranted for limitation of motion of the right knee under 
DC 5003-5261, but no more.

II.  Entitlement to an Increased Evaluation for Post-
Phlebitic Syndrome, Right Lower Extremity

While this appeal was pending, the applicable rating criteria 
for diseases of the arteries and veins, 38 C.F.R. § 4.104, 
was amended effective January 12, 1998.  See 62 Fed. Reg. 
65207-65244.  The timing of this change in the regulations 
requires the Board to first consider whether the amended 
regulation is more favorable to the veteran than the prior 
regulation, to include separately applying the pre-amendment 
and post-amendment version to determine which version is more 
favorable.  If the amended version is more favorable, the 
Board will apply the amended version from the effective date 
of the amendment and the pre-amendment version for any period 
preceding the effective date; however, the effective date 
cannot be earlier than the effective date of the change.  In 
applying either version, all evidence of record must be 
considered.  See VAOPGCPREC 3-2000; VAOPGCPREC 11-97; Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Accordingly, the Board 
will adjudicate the veteran's claim pursuant to the 
regulations in effect at the time applicable. 

Under the pre-amendment regulations (prior to January 12, 
1998), a 10 percent rating for unilateral phlebitis or 
thrombophlebitis required symptoms which approximated 
persistent moderate swelling of leg not markedly increased on 
standing or walking.  A 30 percent rating was assigned for 
persistent swelling of leg or thigh, increased on standing or 
walking 1 or 2 hours, readily relieved by recumbency; 
moderate discoloration, pigmentation and cyanosis.  A 60 
percent rating required persistent swelling, subsiding only 
very slightly and incompletely with recumbency elevation with 
pigmentation cyanosis, eczema or ulceration.  A 100 percent 
rating was assigned for massive board-like swelling, with 
severe and constant pain at rest.  38 C.F.R. § 4.104, DC 7121 
(1997).

Under regulations in effect since January 12, 1998, (and 
considered by the RO) a noncompensable evaluation is 
warranted under DC 7121 for asymptomatic palpable or visible 
varicose veins.  A 10 percent rating requires symptoms of 
intermittent edema of extremity or aching and fatigue in leg 
after prolonged standing or walking, with symptoms relieved 
by elevation of extremity or compression hosiery.  A 20 
percent rating will be assigned for persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent evaluation is warranted with persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
claudication.  A 60 percent evaluation requires persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration.  Finally, a 100 percent 
evaluation mandates massive board-like edema with constant 
pain at rest.  A Note at the end of DC 7121 indicates that 
the evaluations were for involvement of a single extremity.  
If more than one extremity is involved, evaluation of each 
extremity is separately undertaken and combined using the 
bilateral factor, if applicable.

Turning first to the appropriate evaluation for the veteran's 
service-connected right leg post-phlebitic syndrome under the 
pre-amendment regulations, the Board notes that in an August 
1996 VA examination, the veteran complained of extremities 
burning and stinging all the time, right worse than left.  
Physical examination revealed stasis dermatitis and 
pigmentation in both lower extremities, with 2+ pitting edema 
of the pre-tibial region and ankles on the right below the 
knee.  Pedal pulses were palpable, there were no gangrenous 
change or ulceration and arterial circulation was intact.  An 
ultrasound showed no evidence of acute deep venous 
thrombosis.  At the June 1996 hearing, he reported a swollen 
calf, pain, and a discoloration of the leg.  In a November 
1997 VA examination report, femoral valvuloplasties of the 
common femoral veins bilaterally the previous July and August 
was noted.  The veteran reported that the swelling and pain 
became worse one month previously and that the edema never 
went down and the pain never went away.  Edema was noted 
above and below the knees and the lower extremities were 
discolored, erythematous, and slightly cyanotic due to venous 
congestion.  

Based on the above, the Board finds that a 60 percent rating, 
but no more, is warranted under the old regulations.  
Specifically, the evidence of persistent swelling, cyanosis, 
and report of ulceration warrants a 60 percent rating under 
the pre-amendment criteria of DC 7121.  However, a higher 
evaluation is not warranted under either the pre-amendment or 
post-amendment regulations because both require evidence of 
massive board-like swelling with severe and constant pain, 
which was not demonstrated.  To that end, the evidence showed 
2+ swelling in the August 1996 examination, and a notation of 
edema, which was not characterized as board-like swelling, in 
the November 1997 examination.  Accordingly, the Board finds 
that the over-all picture of the veteran's right leg post-
phlebitic disability prior to January 1998 more closely 
resembled a 60 percent evaluation under DC 7121.

Turning next to the appropriate evaluation under the current 
regulations, the Board notes that a VA arteries and veins 
examination report undertaken in October 1998, shortly after 
the new regulations were in effect, revealed that the 
veteran's legs had worsened in that he was unable to bend, 
squat, or walk because of swelling.  He had developed massive 
board-like edema and continued with severe stasis 
pigmentation of the dermatitis.  The examiner noted that the 
damage did not subside with elevation or elastic compression.  
He had subcutaneous induration and the swelling was so severe 
that the veteran could not get his shoes on.  It was noted 
that the venous insufficiency was not due to the knee 
condition itself but was mutually aggravating.  This 
examination is essentially consistent with the most recent 
February 2000 VA examination which revealed that the veteran 
had cyanotic-appearing legs from the knees down bilaterally 
and the veteran complained of throbbing pain in his lower 
extremities, constant swelling, and purplish to blue legs all 
the time.  

After reviewing the applicable rating criteria in effect 
since the change in regulations in January 1998, and the 
reported objective findings and subjective complaints, the 
Board is of the opinion that a 100 percent evaluation for the 
veteran's right leg post-phlebitic disability is warranted.  
Specifically, in the initial VA examination report after the 
change in regulations, the examiner noted that the veteran 
demonstrated board-like edema in the right lower extremity.  
Further, the veteran complained of constant pain in the leg 
and had had little to no relief.  Accordingly, the Board 
finds that the veteran's right leg post-phlebitic disability 
is of such a degree and persistence that the overall picture 
constitutes a rating consistent with a 100 percent schedular 
evaluation.  

In conclusion, the VA has a duty to acknowledge and consider 
all regulations which are potentially applicable based upon 
the assertions and issues raised in the record and to explain 
the reasons used to support the conclusion.  Schafrath v.  
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1, that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds the right knee disability warrants no more than a 
30 percent evaluation, except that a separate compensable 
evaluation is warranted for arthritis of the right knee, and 
that a higher evaluation is warranted for post-phlebitic 
syndrome, right lower extremity.

III.  Entitlement to Service Connection for Post-Phlebitic 
Syndrome, Left Lower Extremity, Secondary to Service-
Connected Post-Phlebitic Syndrome, Right Lower Extremity

The Board notes that the veteran has not claimed entitlement 
to service connection for post-phlebitic syndrome, left lower 
extremity, on a direct service connection basis; rather, he 
asserts that he developed post-phlebitic syndrome on the left 
side as a result of his service-connected right lower 
extremity post-phlebitic syndrome.  As his right leg is 
service connected, he thus argues that his left leg should 
similarly be service connected.  

Medical records reflect that the veteran was diagnosed with 
bilateral deep venous thrombosis in 1989 and had developed 
severe post thrombotic changes in both lower extremities.  He 
had been reluctant for surgery in the past and was apparently 
somewhat non-compliant with his medications.  In an October 
1998 VA arteries and veins examination report, the examiner 
noted that the veteran had bilateral lower extremity venous 
insufficiency which was not due to his service-connected 
right knee disability but may be mutually aggravating to one 
another.  In an April 1999 follow-up examination, the same 
examiner remarked that the post-phlebitic syndrome in the 
left leg was related to the post-phlebitic syndrome in the 
right leg.  However, no basis was given for that opinion.  

In the most recent VA examination report dated in February 
2000, undertaken to clarify whether a connection existed, the 
examiner reviewed the claims file, examined the veteran, and 
concluded that the left phlebitic syndrome was not 
etiologically related to the right phlebitic syndrome but 
conceded that it could be aggravated by the veteran's 
inability to ambulate as freely due to his right leg 
disability.  The examiner remarked that even if the veteran 
did not have a service-connected right knee disability, he 
would still be disabled secondary to his bilateral phlebitic 
syndrome but that etiologically, his service connected right 
knee disability had nothing to do with his left phlebitic 
syndrome and played little to no role in aggravating the 
present condition.  He concluded that the service-connected 
right knee disorder also played little to no role in the 
aggravation of the veteran's right phlebitic syndrome but 
rather it was a natural progress of the disease.

Based on the above, the Board finds that the preponderance of 
evidence is against the veteran's claim.  Specifically, while 
at least one examiner has reported a connection between the 
veteran's right and left leg post-phlebitic syndrome, two 
examiners have concluded that no such etiologically 
connection exists.  The Board has also placed greater weight 
on the most recent examination finding no connection because 
it was specifically undertaken to attempt to clarify whether 
a causal relationship existed.  In addition, the Board is 
persuaded by the medical evidence suggesting that the 
bilateral post-phlebitic syndrome developed simultaneously in 
1989, rather than the left leg developing at some point after 
the right leg.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
and the claim must be denied.

IV.  Entitlement to Service Connection for the Residuals of a 
Cerebral Infarct Secondary to Service-Connected Post-
Phlebitic Syndrome, Right Lower Extremity

The Board notes that the veteran has further claimed 
entitlement to service connection for the residuals of a 
cerebral infarct as a secondary claim on the basis that the 
cerebral infarction was a result of his service-connected 
right lower extremity post-phlebitic syndrome.  As his right 
leg is service connected, he thus argues that his cerebral 
infarct should similarly be service connected.  

Medical records reflect that the veteran suffered a cerebral 
vascular accident in November 1998.  At the time of the 
initial event, it was reported that the etiology was unknown 
but likely considered to be a clot.  Additional testing was 
recommended.  However, a CT scan of the head was negative, 
there was no indication of vascular occlusion, and no 
evidence of a clot by echocardiogram.  Thereafter, the 
veteran filed the current claim.  

In an April 1999 VA brain and spinal cord examination report, 
the examiner noted the veteran's chronic venous insufficiency 
and post-phlebitic syndromes in both legs and November 1998 
stroke.  The examiner related that the veteran brought in a 
private medical note which indicated that the stroke was 
suggestive to be of an embolic nature.  After reviewing the 
claims file and examining the veteran, the examiner concluded 
that the etiology of the infarct was unknown and there was no 
proof that it was embolic.  Thus, the examiner was unable to 
state that the stroke was related to the veteran's venous 
problems in his legs.  The private medical statement 
apparently reviewed by the VA examiner, dated in December 
1998, is contained in the claims file.  Specifically, the 
private treating physician remarked that the veteran's stroke 
was "probably" embolic in nature and that the veteran had 
made good recovery but still had some language deficit.

Based on the evidence above, the Board finds that the veteran 
has not provided credible medical evidence that would 
etiologically link his service-connected right lower leg 
post-phlebitic syndrome with the residuals of a cerebral 
infarct or otherwise show a relationship.  While the Board 
acknowledges the preliminary consideration that the veteran's 
stroke was possibly embolic, the Board specifically accords 
greater probative weight to the VA examination wherein the 
examiner concluded that there was no relationship between the 
veteran's stroke and his service-connected right leg 
disability.  The Board makes this finding upon the basis that 
the VA examiner reviewed the veteran's claims file prior to 
rendering this opinion.  In addition, the Board notes that 
the VA examiner focused upon the critical inquiry of this 
appeal; that is, whether the veteran's cerebral infarct 
claimed on appeal was related to his service-connected right 
leg disability.  Moreover, the Board is persuaded by the 
absence of medical diagnostic evidence during the time of the 
initial event which failed to show evidence of a thrombus.

In conclusion, with respect to both the veteran's service 
connection claims on a secondary basis, the Board has 
considered the veteran's statements that his stroke and left 
leg post-phlebitic syndrome are the result of his service-
connected right leg post-phlebitic syndrome disability.  
Although the veteran's statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The veteran's assertions are not deemed to be credible in 
light of the other objective evidence of record showing no 
relationship between his disabilities claimed on appeal and 
his service-connected right leg disability.  The veteran 
lacks the medical expertise to offer an opinion as to the 
existence of the disorders, as well as to medical causation 
of any current disability.  Id.  In the absence of competent, 
credible evidence of a causal relationship, service 
connection is not warranted on a secondary basis.


ORDER

An increased disability rating above 30 percent for the 
residuals of medial meniscectomy, right knee, is denied; 
however, a separate disability rating not higher than 10 
percent for arthritis of the right knee is granted, subject 
to the law and regulations governing the awards of monetary 
benefits.

Entitlement to an evaluation of 60 percent, but no more, for 
post-phlebitic syndrome, right lower extremity, is granted 
for the period prior to January 12, 1998, subject to the law 
and regulations governing the award of monetary benefits.

Entitlement to an evaluation of 100 percent for post-
phlebitic syndrome, right lower extremity, is granted for the 
period after January 12, 1998, subject to the law and 
regulations governing the award of monetary benefits.

The claim for entitlement to service connection for post-
phlebitic syndrome, left lower extremity, secondary to 
service-connected post-phlebitic syndrome, right lower 
extremity, is denied.

The claim for entitlement to service connection for the 
residuals of a cerebral infarct secondary to service-
connected post-phlebitic syndrome, right lower extremity, is 
denied.


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  Specifically, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), among other things, redefined the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  Due to this change in the law, a remand is 
indicated in this case for compliance with the notice and 
duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107).  To that end, 
the Board finds that due process requires a remand of the 
case.  

Specifically, the Board notes that since the time of the 
veteran's last VA examination for the purpose of assessing 
his entitlement to a total disability rating, the examiner 
considered only the veteran's service-connected right knee 
disability but disregarded consideration of the service-
connected right leg post-phlebitic syndrome because he 
considered the severity of the disorder as a natural progress 
of the disease.  However, the Board finds that the veteran's 
service-connected right leg post-phlebitic syndrome should be 
evaluated in considering whether the veteran is employable 
for purposes of a total disability rating.  Further, in order 
to make certain that all records are on file, while the case 
is undergoing other development, a determination should be 
made as to whether there has been recent medical care, and 
whether there are any additional records that should be 
obtained.  

Finally, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with treatment for his service-connected 
right leg disabilities not already 
associated with the claims file.  After 
securing the necessary releases, the RO 
should make all reasonable efforts to 
obtain records identified by the veteran.  
To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
veteran and his representative should be 
informed of the negative results.  
38 C.F.R. § 3.159.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3. Thereafter, the veteran should be 
scheduled for a VA examination to 
determine the degree of industrial 
impairment caused by his service-
connected right leg disabilities, 
including his right knee disability and 
right lower leg post-phlebitic syndrome.  
The claims folder should be made 
available to the examiner for review.  
The examiner is asked to offer an opinion 
addressing the impact of only the 
veteran's service-connected disabilities 
on his employability.  Consideration 
should be given to the impact of the 
veteran's various nonservice-connected 
disabilities on his employment.  

Specifically, the examiner is asked to 
generally address the extent of 
functional and industrial impairment from 
the veteran's identified service-
connected disabilities, as distinguished 
from the various nonservice-connected 
disabilities.  If it is determined that 
additional examination(s) are needed, 
such examination(s) should be scheduled 
and conducted.  Any significant 
impairment of health should be set forth 
in detail.

4.  The RO should then schedule the 
veteran for a social and industrial 
survey.  Included should be information 
concerning his most recent employment and 
the current status of his employability, 
including the reasons for leaving his 
last employment, as appropriate.  Contact 
with the employers should be made as 
indicated, and the assistance of the 
veteran in obtaining this information 
should be requested as needed.

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an error exists as a 
matter of law for failure to ensure 
compliance.  

Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the opinions requested, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2000) (if the 
report does not contain sufficient 
detail, the rating board must return the 
report as inadequate for evaluation 
purposes).  

6.  Thereafter, the RO must review the 
instant issue.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned for further appellate 
consideration to the extent such action is in order.  No 
action is required of the appellate until he is notified.  
The Board intimates no opinion as to the ultimate outcome in 
this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 



